Title: To Benjamin Franklin from ——— Guiraut l’Ainé, 25 February 1777: résumé
From: Guiraut, ——, l’aîné
To: Franklin, Benjamin


<Bordeaux, February 25, in French: I consigned some vinegar to Dublin on the Barbara, Capt. Welsh. She was captured and taken into Lorient by an American ship, I have just learned, and is being held there. I have the right as a Frenchman to repossess my merchandise, and ask you to have it released to the holder of my power of attorney, or to be reimbursed for its value according to the invoice that I am sending.>
